Citation Nr: 9936295
Decision Date: 12/22/99	Archive Date: 02/08/00

DOCKET NO. 94-19 145               DATE DEC 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to an increased evaluation for migraine headaches,
currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for allergic or vasomotor
rhinitis, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1981 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office in St. Louis, Missouri (RO), which denied the
benefits sought on appeal.

The veteran appealed a February 1994 rating decision, which granted
service connection for allergic rhinitis with headaches, and
assigned that disability a 10 percent evaluation. During the course
of the appeal, the Board remanded the case to the RO in July 1996
for further development. A February 1999, RO rating decision
granted separate service connection for migraine headaches, which
was assigned a 10 percent evaluation. That rating decision
continued the assignment of a 10 percent evaluation for allergic or
vasomotor rhinitis. In February 1999 the veteran filed a notice of
disagreement with respect to the assigned evaluation for migraine
headaches. An August 1999 rating decision increased the assigned
evaluation for the veteran's service-connected migraine headaches
to 30 percent.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained.

2. The veteran s service-connected migraine headaches are
manifested by subjective complaints of frequent headaches with
severe pain and blurry vision. Medication provides some relief.

- 2 -

3. The veteran's headaches are not shown to be very frequent with
completely prostrating and prolonged attacks productive of severe
economic inadaptability.

4. The veteran's allergic or vasomotor rhinitis is manifested by an
approximate 50 percent obstruction bilaterally, with no purulent
discharge, crusting or polyp.

CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 30 percent
for migraine headaches have not been met. 38 U.S.C.A. 1155, 5107(a)
(West 1991); 38 C.F.R. Part 4, including  4.1, 4.2, 4.7, 4.124a,
Diagnostic Code 8100 (1999).

2. The schedular criteria for an evaluation in excess of 10 percent
for allergic or vasomotor rhinitis have not been met. 38 U.S.C.A.
1155, 5107(a) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6501
(1996); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.20 and 4.97, Diagnostic
Code 6522 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a disability and
subsequently appeals the RO's initial assignment of a rating for
that disability, the claim continues to be well grounded as long as
the rating schedule provides for a higher rating and the claim
remains open. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).
Accordingly, the Board finds that the veteran's claims for
increased ratings are well grounded. 38 U.S.C.A. 5107(a) (West
1991); 38 C.F.R. 3.102 (1999). The Board is also satisfied that all
relevant facts have been properly and sufficiently developed to
address the issues at hand.

In accordance with 38 C.F.R. 4.1, 4.2 (1999) and Schafrath v.
Derwinski,, 1 Vet. App. 589 (1991), the Board has reviewed the
veteran's service medical records and

- 3 -

all other evidence of record pertaining to the history of the
service-connected disabilities at issue here.

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4 (1999). The Board attempts to determine
the extent to which the veterans service-connected disabilities
adversely affect his ability to function under the ordinary
conditions of daily life, and the assigned ratings are based, as
far as practicable, upon the average impairment of earning capacity
in civil occupations. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1,
4.10 (1999). Separate diagnostic codes identify the various
disabilities. If there is a question as to which of two evaluations
should be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999).

The Board has reviewed the entire record, and has found nothing in
the historical record which would lead it to conclude that the
current evidence of record is not adequate for rating purposes.
Moreover, the Board is of the opinion that this case presents no
evidentiary considerations which would warrant an exposition of the
remote clinical histories and findings pertaining to the disability
for which entitlement to an increased evaluation is currently
considered on appeal.

With respect to the appellant's contention that he is entitled to
higher disability ratings, the rule from Francisco v. Brown, 7 Vet.
App. 55, 58 (1994) ("Where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary importance."),
is not applicable to the assignment of an initial rating for a
disability following an initial award of service connection for
that disability. Rather, at the time of an initial rating, separate
ratings can be assigned for separate periods of time based on the
facts found-a practice known as "staged" ratings. Fenderson v.
West, 12 Vet. App. 119 (1999). Lay statements are considered to be
competent evidence when describing symptoms of a disease or
disability or an event. However,

4 -

symptoms must be viewed in conjunction with the objective medical
evidence of record. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Migraine Headaches

In a February 1994 rating decision, the RO granted service
connection for allergic rhinitis with headaches, which was assigned
a 10 percent evaluation. Separate service connection was granted
for migraine headaches in a February 1999 rating decision, which
assigned that disability a 10 percent evaluation. This decision was
based on private and VA medical records, and the veteran's
contentions that he had headaches unrelated to his sinus problems.
Subsequently, a July 1999 rating decision assigned a 30 percent
evaluation for migraine headaches.

During VA examinations in August 1993, the veteran reported that he
had occasional retro-orbital headaches and eye burning when in
certain environments. He denied any blurred vision, or excruciating
headaches other than his usual "sinus headaches."

In correspondence received in May 1994, the veteran reported having
daily headaches, with periodic sinus headaches that were much more
severe than the normal daily headaches. He stated that his daily
headaches were not sinus related.

A July 1994 VA clinical record shows that the veteran was seen with
complaints of daily headaches. The report of treatment contains a
diagnosis of tension headaches. A July 1995 private medical
examination report contains a list of reported chronic diseases. At
that time, no complaints, findings or diagnoses were made referable
to headaches. An August 1996 report of verification of student's
absence shows that he informed The Culinary Institute of America
that he would not be attending class on one date due to headaches.

The veteran testified at a September 1994 hearing regarding the
frequency and severity of his migraine headaches disability and its
effect on his daily activities.

5 -

The report of an October 1997 VA examination records that the
veteran complained of headaches. He described three different kinds
of headaches he had. The report contains diagnoses of (1) migraine-
like headache of undetermined etiology; (2) cluster headaches of
undetermined etiology; and (3) chronic daily headaches with
predominant migrainous component.

In a statement and notice of disagreement received in February
1999, the veteran indicated that he was experiencing prostrating
attacks at least twice a month involving his migraine headache
disability. He explained that during these attacks, he must stay in
a dark, quiet room, apply cool compresses to his forehead, and take
pain reliever, hoping to wake the next day with less pain.

In a June 1999 statement from a director of Columbia College, the
director indicated that the veteran had been a student for eighteen
months at that institution. The statement indicated that there had
been instances when the veteran notified his instructor that he
would miss a class on a specific night due to illness. On one
occasion the veteran left early during a final examination, stating
that he had a migraine headache. He made up the test the following
day.

During a June 1999 VA examination for neurological disorders, the
veteran reported that he had three different types of headaches.
The first type occurred at nighttime and was located in the
posterior of the neck. The pain was a pressure pain with a dull
sensation, and was worse on stressful days. This type occurred
almost nightly. The second type of headache occurred daily and was
located bifrontally and described as a gnawing pain. This headache
occurred on awakening in the morning and progressed throughout the
day. The third type of headache was a right-sided throbbing
headache. The last episode of this type occurred in May 1999. The
veteran described symptoms including facial swelling and redness.
The third type occurred about two to three times per month. There
was no unilateral rhinorrhea, and no aura other than a "knot
feeling" above the right eye. There was no scintillating scotomata,
nausea, vomiting, photophobia, or phonophobia. There was blurry
vision associated with this third type of headache. This type of
headache was described as severely debilitating. The veteran
reported on pain medication he

6 -

had tried, and indicated that he had not been on any prophylaxis
for migraine headaches. The examiner commented that the most severe
type of headache occurred about two to three times per month, with
debilitating severity. The headaches lasted hours, and were
somewhat relieved by sleeping. There was no associated weakness;
however, there was fatigue and functional loss. It was stated that
the veteran currently took Excedrin Migraine, Tylenol or Aleve as
needed with fair response. The examiner noted that the migraine
headaches were prostrating in nature and could last from several
hours, during which the veteran was unable to maintain any level of
activity. The examination report contains diagnoses of migraine
without aura; and musculoskeletal/tension headache.

The veteran's service-connected migraine headaches disability is
currently rated as 30 percent disabling, effective from the day
after he left service in May 1993. A 30 percent evaluation for
migraines requires characteristic prostrating attacks occurring on
an average of once per month over the last several months. A 50
percent rating is for consideration with very frequent completely
prostrating and prolonged attacks productive of severe economic
adaptability. 38 C.F.R. 4.124a, Diagnostic Code 8100 (1999).

The medical evidence of record demonstrates that the veteran has
had a long- standing problem of three types of headaches, including
migraine. He has indicated in statements and during VA examinations
that he has daily headaches. He maintains that his migraine
headaches occur with sufficient frequency and severity that an
evaluation in excess of 30 percent is warranted.

However, a review of the total evidence of record does not
demonstrate that the veteran's headache disability is of sufficient
frequency and severity, and is productive of severe economic
adaptability, so as to warrant an evaluation in excess of the
currently assigned 30 percent. Although he has indicated that his
migraine headaches were associated with severely debilitating
symptoms, he reports that this type of headache occurs about two to
three times per month. His reported daily headaches are not shown
to be severely debilitating, and are not associated with the more
severe but less frequent migraine headaches.

- 7 -

Other than statements made by the veteran, the record does not
contain evidence showing that the veteran suffers from migraine
headaches that are very frequent, completely prostrating and
prolonged attacks productive of severe economic adaptability.
Statements and attendance reports from two educational institutions
he attended do not show that while the veteran has missed class on
occasion due to illness, it is not shown that the veteran missed
class frequently or due solely to headaches.

Outpatient records dated in the 1990's do not show frequent
complaints or treatment for migraine headaches. In July 1994 the
veteran was seen when he complained of daily headaches, which were
diagnosed as tension headaches. No diagnosis of migraine was made
at that time. The most recent VA examination report noted that the
veteran is taking no prophylaxis medication for headaches, and that
he received fair response of relief from pain relievers such as
Excedrin Migraine and Tylenol. Although he reported daily non-
migraine type headaches during examination in June 1999, he
reported that his last migraine headache was in the previous month
of May 1999.

Absent evidence of very frequent completely prostrating and
prolonged attacks productive of severe economic inadaptability, a
50 percent rating will not be warranted. Notwithstanding the
veteran's statements to the contrary, the record shows that the
veteran has not missed a significant number of days of normal
activity due to his headaches. Thus, the Board finds that the
evidence does not support an evaluation in excess of 30 percent. 38
U.S.C.A. 1155, 5107(b); 38 C.F.R. 3.102, 4.3, 4.7, 4.124a,
Diagnostic Code 8100.

Allergic or Vasomotor Rhinitis

During the pendency of the veteran's appeal, the VA revised the
criteria for rating the respiratory system, including diseases of
the nose and throat, effective October 71 1996. 61 Fed. Reg. 46,727
(1996). The United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to

- 8 -

March 1, 1999)(hereinafter, "the Court") has held that a
liberalizing change in a regulation during the pendency of a claim
must be applied if it is more favorable to the claimant, and if the
Secretary has not enjoined its retroactive application. Marcoux v.
Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991). Therefore the Board considers both sets of
criteria in this case in evaluating the respiratory system
disability on appeal. But see generally Rhodan v. West, No. 96-
1080, December 1, 1998 (the effective date of the revised
regulations prevents the application, prior to the effective date,
of the liberalizing law rule in Karnas v. Derwinski).

The RO considered both the old and the new regulations, and
informed the veteran of both the old and new criteria. Therefore,
the veteran and his representative were given notice of the old and
the new regulations and had an opportunity to submit evidence and
argument in support of his claim. See Bernard v. Brown, 4 Vet. App.
384 (1993).

Under the criteria for rhinitis under 38 C.F.R. 4.97, Diagnostic
Code 6501, in effect prior to October 7, 1996, a 10 percent
evaluation was warranted for definite atrophy of the intranasal
structure, and on a showing of moderate secretion. A 30 percent
evaluation was contemplated for moderate crusting and ozena, with
atrophic changes. For a 50 percent evaluation, the claimant would
have to show massive crusting and marked ozena, with anosmia.

38 C.F.R. 4.97 was changed, effective October 7, 1996, and
Diagnostic Code 6501 was discontinued. Now, 38 C.F.R. 4.97 includes
new rating criteria for chronic rhinitis, which may be found at
Diagnostic Code 6522. Effective October 7, 1996, allergic or
vasomotor rhinitis is evaluated under 38 C.F.R. 4.97, Diagnostic
Code 6522. Under Diagnostic Code 6522, a 10 percent rating is in
order where there is allergic or vasomotor rhinitis without polyps,
but with greater than 50-percent obstruction of the nasal passage
on both sides or complete obstruction on one side. A 30 percent
rating is assigned if there is rhinitis with polyps. See 38 C.F.R.
4.31 (where the Rating Schedule does not provide a 0 percent
rating, a 0 percent shall be assigned if the requirements for a
compensable rating are not met).

9 -

The service and post-service medical records, including reports of
VA examinations in August 1993 and August 1998, reveal no evidence
of polyps. During VA examination in August 1993, the veteran
reported complaints of early morning bouts of sneezing and nasal
discharge, which were not seasonal but rather appeared to be
exacerbated by dust and certain environments. On examination, his
nasal septum appeared to be deviated to the right posteriorly and
superiorly. His nasal turbinates were markedly enlarged and there
was moderate amount of thin discharge bilaterally. He did not
appear to have any anatomical abnormality to his sinus ostia or to
his ostia meatal complex region. His oral mucosa and oropharynx
were clear and without lesions. The impression was that he had
allergic rhinitis, with no evidence of sinusitis or sinus
obstruction. The veteran reported that during the previous several
days he had taken Vancenase, which had helped his symptoms to an
acceptable degree. An associated X-ray report noted that the
sinuses were clear and the nasal septum was midline.

The veteran testified during a September 1994 hearing regarding his
rhinitis disability, which he described and noted was not seasonal,
and was induced by environmental factors.

A June 1995 clinical note indicated that the veteran's allergic
sinusitis was controlled on medication and nighttime humidifier.

The report of VA examination in August 1998 includes a review of
the medical history, indicating that the veteran had had bilateral
nasal congestion and associated ocular pruritus and clear
rhinorrhea, which intermittently turned bloody bilaterally. He had
some eye swelling associated with smoke or dust exposure and
exacerbations of ocular pruritus. His nasal obstruction appeared to
be baseline with acute exacerbations on a daily basis. There was no
significant purulent discharge. The report noted that sinus scans
were negative. The veteran had no shortness of breath. The
veteran's main treatment was with Allegra. On examination, there
was a left-sided anterior and right-sided posterior nasal septal
deviation, which did not decongest well. There was an approximately
50 percent obstruction bilaterally.

- 10-

There was obvious pale edema with some mild anterior erythema of
the mucosa and clear rhinorrhea. No frank purulence or crusting was
evidenced, and there was no evidence of facial tenderness, purulent
discharge, postnasal discharge, or oropharyngeal examination
consistent with sinusitis. The remainder of the airways were normal
and the neck showed no masses. The report contains a diagnosis of
environmentally induced allergic rhinitis.

Based on the foregoing evidence, the Board finds that under the
revised criteria, the veteran's allergic or vasomotor rhinitis most
closely approximates the criteria under Diagnostic Code 6522 that
does not warrant an evaluation in excess of 10 percent. There is an
approximately 50 percent obstruction on both sides. Also, the
record does not show that the veteran's rhinitis disability is
manifested by polyps, as required for an increase under Diagnostic
Code 6522. Given the foregoing findings, and without evidence
demonstrating allergic or vasomotor rhinitis with polyps, the
veteran is not shown to have the minimally necessary disablement as
to warrant a 30 percent rating under the provisions of Diagnostic
Code 6522. The Board also finds that an increase is not warranted
under the schedular criteria in effect prior to October 7,11996. In
this regard, the Board notes that evidence from the most recent VA
examination shows no findings of purulent discharge or crusting, as
required for an increase under Diagnostic Code 6501. Therefore the
presently assigned 10 percent rating for allergic or vasomotor
rhinitis is deemed to be proper, and the veteran's claim is denied.

With respect to both claims on appeal here, the Board has
considered 38 C.F.R. 3.321(b)(1) (1999). This provision permits
deviation from the general schedular rating method, and assignment
of an increased rating on an extraschedular basis, but only in
exceptional cases. The governing norm in these exceptional cases is
a finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
practical the application of the regular schedular MP standards. 38
C.F.R. 3.321(b)(1). Otherwise, the rating shall be based on the
regular schedular rating method. The Board finds in this case that
the disability picture is not so exceptional or unusual so as to
warrant an evaluation on an

- 11 - 

extraschedular basis. It has not been shown that the veteran's
headaches or rhinitis disabilities have necessitated frequent
periods of hospitalization, or caused marked interference with
employment not already contemplated within the rating schedule. See
38 U.S.C.A. 1155, 3.321(b)(1), and 38 C.F.R. 4.1 (the rating
schedule is based on average impairment of earning capacity).

ORDER

An increased evaluation for migraine headaches is denied.

An increased evaluation for allergic rhinitis is denied.

NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals

12 -



